     Case 1:16-cr-10343-ADB Document 844 Filed 05/03/19 Page 1 of 14
                                                                       53-1



 1

 2              IN THE UNITED STATES DISTRICT COURT

 3               FOR THE DISTRICT OF MASSACHUSETTS

 4
     * * * * * * * * * * * * *            16CR10343-ADB
 5   UNITED STATES OF AMERICA *
                              *
 6   VS.                      *           MAY 2, 2019
                              *           2:21 P.M.
 7   MICHAEL J. GURRY, et al *
                              *
 8   * * * * * * * * * * * * *            BOSTON, MA

 9

10            BEFORE THE HONORABLE ALLISON D. BURROUGHS

11                              DISTRICT JUDGE

12                          (Jury Trial - Day 53)

13
     APPEARANCES:
14

15   FOR THE GOVERNMENT:          DAVID G. LAZARUS, AUSA
                                  FRED M. WYSHAK, JR., AUSA
16                                K. NATHANIEL YEAGER, AUSA
                                  United States Attorney's Office
17                                1 Courthouse Way
                                  Suite 9200
18                                Boston, MA 02210

19   FOR THE DEFENDANT,
     MICHAEL J. GURRY:            TRACY A. MINER, ESQ.
20                                Miner Orkand Siddall LLP
                                  470 Atlantic Ave.
21                                4th Floor
                                  Boston, MA 02210
22
     FOR THE DEFENDANT,
23   RICHARD M. SIMON:            EILEEN H. CITRON, ESQ.
                                  STEVEN A. TYRELL, ESQ.
24                                Weil, Gotshal & Manges LLP
                                  2001 M Street, N.W.
25                                Suite 600
                                  Washington, DC 20036
     Case 1:16-cr-10343-ADB Document 844 Filed 05/03/19 Page 2 of 14
                                                                       53-2



 1
     APPEARANCES (Cont'd):
 2
     FOR THE DEFENDANT,
 3   SUNRISE LEE:                 PETER C. HORSTMANN, ESQ.
                                  Law Offices of Peter Charles
 4                                Horstmann
                                  450 Lexington Street
 5                                Suite 101
                                  Newton, MA 02466
 6
     FOR THE DEFENDANT,
 7   JOSEPH A. ROWAN:             MICHAEL KENDALL, ESQ.
                                  White & Case, LLP
 8                                75 State Street
                                  Boston, MA 02109
 9
     FOR THE DEFENDANT,
10   JOHN KAPOOR:                 BETH WILKINSON, ESQ.
                                  KOSTA S. STOJILKOVIC, ESQ.
11                                Wilkinson Walsh Eskovitz
                                  2001 M St. NW
12                                Washington, DC 20036

13
     Court Reporter:              Debra D. Lajoie, RPR-FCRR-CRI-RMR
14                                1 Courthouse Way
                                  Boston, MA 02210
15

16
                  Proceeding reported and produced
17                 by computer-aided stenography

18

19

20

21

22

23

24

25
     Case 1:16-cr-10343-ADB Document 844 Filed 05/03/19 Page 3 of 14
                                                                       53-3



 1   2 MAY 2019 -- 2:21 P.M.

 2            (The jury is present for the following)

 3            THE CLERK:      Members of the jury, please remain

 4   standing.     All others, please be seated.

 5   Mr. Foreperson, has the jury reached a unanimous

 6   verdict?

 7            THE JUROR:      Yes, ma'am.

 8            THE CLERK:      Will you please hand it to the

 9   Court.

10            THE CLERK:      Okay.    Will the Defendants please

11   stand.

12            Mr. Foreperson and members of the jury, please

13   listen to your verdict, as it is read into the record.

14            In the case of the United States v.

15   Michael Gurry, et al, Criminal Matter 16-10343, the

16   verdict is as follows:

17            "Question 1, Do you, the jury, unanimously find

18   that the Government has proven beyond a reasonable

19   doubt that Defendant, Michael Gurry, is guilty of

20   conspiring to conduct or to participate, directly or

21   indirectly, in the conduct of the affairs of an

22   enterprise through a pattern of racketeering activity,

23   as charged in Count I of the indictment?

24            "Guilty.

25            "Question 2:       Which of the following types of
     Case 1:16-cr-10343-ADB Document 844 Filed 05/03/19 Page 4 of 14
                                                                       53-4



 1   racketeering activity do you, the jury, unanimously

 2   find that the Defendant, Michael Gurry, agreed that he

 3   or another conspirator would intentionally commit?"

 4            For mail fraud, greater than two; wire fraud,

 5   greater than two.

 6            "Question 3:       Do you, the jury, unanimously find

 7   that the Government has proven beyond a reasonable

 8   doubt that Defendant, Richard M. Simon, is guilty of

 9   conspiring to conduct or to participate, directly or

10   indirectly, in the conduct of the affairs of an

11   enterprise through a pattern of racketeering activity,

12   as charged in Count I of the indictment?

13            "Guilty.

14            "Question 4:       Which of the following type or

15   types of racketeering activity do you, the jury,

16   unanimously find that the Defendant, Richard M. Simon,

17   agreed that he or another conspirator would

18   intentionally commit?

19            "Illegal distribution of a controlled substance,

20   greater than two; mail fraud, greater than two; wire

21   fraud, greater than two; honest services mail fraud,

22   greater than two; honest services wire fraud, greater

23   than two.

24            "Question 5:       Do you, the jury, unanimously find

25   that the Government has proven beyond a reasonable
     Case 1:16-cr-10343-ADB Document 844 Filed 05/03/19 Page 5 of 14
                                                                       53-5



 1   doubt that the Defendant, Sunrise Lee, is guilty of

 2   conspiring to conduct or to participate, directly or

 3   indirectly, in the conduct of the affairs of an

 4   enterprise through a pattern of racketeering activity,

 5   as charged in Count I of the indictment?

 6            "Guilty.

 7            "Question 6:       Which of the following type or

 8   types of racketeering activity do you, the jury,

 9   unanimously find that the Defendant, Sunrise Lee,

10   agreed that she or another conspirator would

11   intentionally commit?

12            "Illegal distribution of a controlled substance,

13   greater than two; mail fraud, greater than two; wire

14   fraud, greater than two; honest services mail fraud,

15   greater than two; honest services wire fraud, greater

16   than two.

17            "Question 7:       Do you, the jury, unanimously find

18   that the Government has proven beyond a reasonable

19   doubt that Defendant, Joseph A. Rowan, is guilty of

20   conspiring to conduct or to participate, directly or

21   indirectly, in the conduct of the affairs of an

22   enterprise through a pattern of racketeering activity,

23   as charged in Count I of the indictment?

24            "Guilty.

25            "Question 8:       Which of the following type or
     Case 1:16-cr-10343-ADB Document 844 Filed 05/03/19 Page 6 of 14
                                                                       53-6



 1   types of racketeering activity do you, the jury,

 2   unanimously find that the Defendant, Joseph A. Rowan,

 3   agreed that he or another conspirator would

 4   intentionally commit?

 5            "Illegal distribution of a controlled substance,

 6   greater than two; mail fraud, greater than two; wire

 7   fraud, greater than two; honest services mail fraud,

 8   greater than two; honest services wire fraud, greater

 9   than two.

10            "Question 9:       Do you, the jury, unanimously find

11   that the Government has proven beyond a reasonable

12   doubt that Defendant, John Kapoor, is guilty of

13   conspiring to conduct or to participate, directly or

14   indirectly, in the conduct of the affairs of an

15   enterprise through a pattern of racketeering activity,

16   as charged in Count I of the indictment?

17            "Guilty.

18            "Question 10:       Which of the following type or

19   types of racketeering activity do you, the jury,

20   unanimously find that the Defendant, John Kapoor,

21   agreed that he or another conspirator would

22   intentionally commit?

23            "Illegal distribution of a controlled substance,

24   greater than two; mail fraud, greater than two; wire

25   fraud, greater than two; honest services mail fraud,
     Case 1:16-cr-10343-ADB Document 844 Filed 05/03/19 Page 7 of 14
                                                                       53-7



 1   greater than two; honest services wire fraud, greater

 2   than two."

 3             Mr. Foreperson, members of the jury, do you

 4   agree with the verdict, as it was just read into the

 5   record?

 6             THE JURORS:     Yes.

 7             THE CLERK:     Thank you.      You may be seated.

 8             THE COURT:     All right.      Anything from the

 9   parties at this point?

10             All right.     I want to thank you all for your

11   services and the alternates as well.             And I'm thanking

12   you not for your verdict, which I pass no judgment on

13   one way or the other, but I thank you for being here

14   every day, for showing up on time, for paying attention

15   and being an incredibly diligent and conscientious

16   jury.     We all appreciate it.

17             We know it is a huge sacrifice to take 14 weeks

18   out of your normal lives and to be here virtually every

19   day, and I hope that you found the service rewarding,

20   but I know that we have all benefited by your

21   participation in this process.

22             I need to take a couple of minutes to talk to

23   the parties.      It is my practice to talk to juries

24   before they're actually dismissed, including the

25   alternates.      So I hope that you all go up there and
     Case 1:16-cr-10343-ADB Document 844 Filed 05/03/19 Page 8 of 14
                                                                       53-8



 1   wait for me to get up there.           It'll take me just a few

 2   minutes.     It's optional, you don't have to, your

 3   service is completed, but I would like to have the

 4   chance to have a few words, particularly after a trial

 5   of this length.

 6            We're going to dismiss you.           We are all going to

 7   rise one more time in your honor and out of respect for

 8   the job that you all have done here.

 9            THE CLERK:      All rise for the jury.

10            (The jury is not present for the following)

11            THE COURT:      I, once again, want to thank you all

12   and commend you on a job exceptionally well and

13   professionally done.         And as with any case, and

14   particularly a criminal case, the outcome is not liked

15   by all of the parties in the room, and I fully

16   understand that.       But regardless of the outcome, you

17   all should be proud of the work that you've done here.

18   And to the Defendants, your lawyers have done yeoman

19   work on your behalf, and the Court at least appreciates

20   that.

21            Karen's going to give you a sentencing date.

22   You're all being referred to Probation for the

23   preparation of pretrial reports.            Are you going to give

24   them dates now, Karen, or you want to --

25            THE CLERK:      It doesn't matter, or we can -- I
     Case 1:16-cr-10343-ADB Document 844 Filed 05/03/19 Page 9 of 14
                                                                         53-9



 1   can email them or --

 2            THE COURT:      Just the number might -- we'll

 3   suggest dates, and you let us know if those dates work,

 4   or do you want to do it right now?

 5            MS. WILKINSON:       We'd rather wait, Your Honor.

 6            THE COURT:      Okay.    So let's wait, and we'll do

 7   that later.

 8            I am going up to talk to the jury.             I have a

 9   very general conversation with them, but to the extent

10   that they want to comment or they're -- I'm happy to

11   share with you whatever comments they have.                If there

12   is anything that any of you particularly would like me

13   to talk to them about, I'm happy to hear that at

14   sidebar and take it into account in my remarks to them.

15            But, again, thank you all.           I know this is a

16   difficult day, particularly for the Defendants, and I

17   don't think it's an easy day for any of us.                We've all

18   sat in this Courtroom and gotten to know each other

19   over the last 14 weeks, so the jury has spoken, and we

20   all accept their verdict, but I understand that it is

21   an easier day for some than for others.

22            So we're going to recess the case.             We'll see

23   you all back in about 12 weeks.            And if counsel wants

24   to --

25            MR. WYSHAK:      Your Honor, we would like to
     Case 1:16-cr-10343-ADB Document 844 Filed 05/03/19 Page 10 of 14
                                                                        53-10



 1   address conditions of release for at least Mr. Kapoor.

 2             THE COURT:     You want conditions different than

 3   what he's been on?

 4             MR. WYSHAK:      Yes, more restrictive, only because

 5   he has assets outside the country, significant assets,

 6   he's a native of a foreign country where he still has

 7   contacts, has traveled to, has family there, and we

 8   think, because of the nature of his wealth, they should

 9   be more restrictive.

10             THE COURT:     What specifically are you asking

11   for?

12             MR. WYSHAK:      We're asking for house arrest on a

13   bracelet.

14             THE COURT:     Denied.

15             He is -- to expand on that, Mr. Kapoor has shown

16   up every day, he's been nothing but respectful in this

17   Court.     There are still motions pending.            I'm sure

18   there'll be post-trial motions pending.

19             Mr. Kapoor, I am confident that you understand

20   that not showing up for proceedings going forward is

21   only going to make your situation worse than it is now.

22             So I'm not going to impose more restrictive

23   conditions, at least not that one.             If you wanted to

24   propose something else, I might be more amenable to it,

25   but I'm not putting him on house arrest at this
     Case 1:16-cr-10343-ADB Document 844 Filed 05/03/19 Page 11 of 14
                                                                        53-11



 1   juncture.

 2             MR. WYSHAK:      Well, in the alternative, daily

 3   reporting to Probation by telephone.

 4             MS. WILKINSON:       Your Honor, that's unnecessary.

 5   He's been reporting every time he travels to Probation.

 6             THE COURT:     I'm not -- I think the daily

 7   reporting is burdensome both on him and on Probation.

 8   I'm not going to do that either.             If you want to

 9   address other conditions in the next few days, go ahead

10   and propose them, and I'll talk to Probation about it.

11   We don't have anybody up here now, and I want to --

12             MR. WYSHAK:      As I understand his -- if I'm

13   correct, his travel is restricted to the county in

14   which he currently resides?

15             THE COURT:     Without permission, that's right.

16             MS. WILKINSON:       Right.    And he has asked

17   permission every time.

18             THE COURT:     Yes, he's been wholly compliant.

19   He's been respectful and attentive and prompt and

20   complied with every deadline and condition that's been

21   imposed on him until this point, and I don't have any

22   reason to think that he's going to behave any

23   differently now than there's been a verdict rendered.

24   He's also represented by extremely competent counsel

25   who I'm sure is going to fully explain to him the
     Case 1:16-cr-10343-ADB Document 844 Filed 05/03/19 Page 12 of 14
                                                                        53-12



 1   consequences of not being compliant at this stage of

 2   the game.

 3             MR. LAZARUS:      Your Honor, could we also ask for

 4   advanced notification of any liquidation or disposition

 5   of assets in excess of $5,000?

 6             THE COURT:     Isn't that already a condition?

 7             MR. LAZARUS:      I don't know that it is, and I

 8   would just ask that, if he's going to be selling

 9   anything or if he's going to be moving any money

10   around, that we at least be notified 48 hours in

11   advance.

12             THE COURT:     I thought -- is that not one of his

13   current conditions?         I know I'm notified every time

14   there's been a sale of stock.

15             MR. LAZARUS:      Well, actually, the stock has been

16   frozen, but in terms of other assets aside from the

17   INSYS stock, with respect to the non-INSYS stock

18   assets, we don't have any way at this point of knowing,

19   so if he's going to sell an asset or liquidate an

20   asset, we'll likely be asking for a forfeiture,

21   restitution and a fine, there'll be a big financial

22   component, so we would just ask for advanced notice of

23   it, and then if there's any appropriate steps we want

24   to take, we'll bring that to the Court promptly.

25             THE COURT:     I don't want to do that on the fly,
     Case 1:16-cr-10343-ADB Document 844 Filed 05/03/19 Page 13 of 14
                                                                         53-13



 1   so why don't you submit something in writing.

 2             And if you could please not dissipate any assets

 3   until we rule on that motion; okay?

 4             MR. LAZARUS:      Thank you, Your Honor.

 5             MS. WILKINSON:       We agree with that, Your Honor.

 6   We won't dissipate any assets until you resolve the

 7   issue.

 8             THE COURT:     Okay.     I'm going to go up and talk

 9   to the jury.       Does anybody want to be heard at sidebar

10   before I go up there?

11             MR. WYSHAK:      No, Your Honor.

12             MR. LAZARUS:      No, Your Honor.

13             MS. WILKINSON:       No, Your Honor.

14             THE COURT:     Okay.     All right.     Thank you.       The

15   case is recessed.

16             THE CLERK:     Court is adjourned.

17             (Adjourned, 2:38 p.m.)

18

19

20

21

22

23

24

25
     Case 1:16-cr-10343-ADB Document 844 Filed 05/03/19 Page 14 of 14
                                                                        53-14



 1

 2                             C E R T I F I C A T I O N

 3

 4

 5

 6

 7

 8

 9                 I, Debra D. Lajoie, RPR-FCRR-CRI-RMR, do

10   hereby certify that the foregoing pages are a true and

11   accurate transcription of my stenographic notes in the

12   above-entitled case.

13

14

15

16

17

18                        /s/ Debra D. Lajoie

19

20

21

22

23                         5/3/19

24

25
